DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oakes et al. (US 5,489,434).
Regarding claims 9-13 and 15, Oakes teaches a method of sanitizing and disinfecting a surface, substrate or fabrics (laundry) at the temperature of 4-60 ºC; [1: 11-19, 3: 55-67, 8: 1-2, 9: 1-15], with use solution pH range of 2-8; [5: 5-7], rinsing and draining the laundry machine; [8: 43-56], comprising (with sufficient specificity on the number of carbons) a C1-C4 carboxylic and corresponding peroxy-carboxylic acids in the amounts of 0.5-20 %, and C6-C18 carboxylic with its corresponding per-carboxylic acids in the amounts of 1-15 %; [2:1-11, 55-67, 4: 60-67, claims 1-3], oxidizing agent as hydrogen peroxide; [3: 47-62],  stabilizer agent such as nonionic surfactant, hydrotrope and chelating agents such as 1-hydroxyethylidene-1,1-diphosphonic (i.e. PgPub. 79); [6: 34], a coupler such as anionic surfactant; [6: 22-25], additional additives such as hydrotropes or alkylbenezene sulfonates; [5: 62-63], wherein the composition is free of ammonium salts and PSOA.  Oakes teaches the ration of C1-C4 to C6-C18 peroxy-carboxylic acids is in the range of 3:1 to 15:1 which has major anticipatory correlation; [4: 66-67, 5: 1-3]. Composition further comprises secondary alkane sulfonate; [5: 55-56].
Regarding claim 17, Oakes teaches acetic acid which in exposure to hydrogen peroxide converts into peroxy-acetic acid in an equilibrium condition; [4: 46-47],  and by the same token this is true for the Octanoic acid as well; [2: 30, 4: 20].  The rest of claim 17 limitations are addressed in claims 9 and 1 as well.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al. (US 5,489,434).
Regarding claims 1-4, Oakes teaches a method of sanitizing and disinfecting a surface, substrate or fabrics (laundry) at the temperature of 4-60 ºC; [1: 11-19, 3: 55-67, 8: 1-2, 9: 1-15], with use solution pH range of 2-8; [5: 5-7], rinsing and draining the laundry machine; [8: 43-56], comprising (with sufficient specificity on the number of carbons) a C1-C4 carboxylic and its corresponding peroxy-carboxylic acids in the amounts of 0.5-20 %, and C6-C18 carboxylic with its corresponding per-carboxylic acids in the amounts of 1-15 %; [2:1-11, 55-67, 4: 60-67, claims 1-3], oxidizing agent as hydrogen peroxide; [3: 47-62],  stabilizer agent such as nonionic surfactant, hydrotrope and chelating agents such as 1-hydroxyethylidene-1,1-diphosphonic (i.e. PgPub.: 79); [6: 34], a coupler such as anionic surfactant; [6: 22-25], additional additives such as hydrotropes or alkylbenezene sulfonates; [5: 62-63], wherein the composition is free of ammonium salts and PSOA and SOA.  Composition is diluted for providing a use solution; [2: 12, 23, 7: 41]. 
Regarding claims 1 and 3,  the prior art does not anticipate the instantly claimed temperature range of 25 to 50 ºC and pH of at least 6.  However, there is an overlap for pH and a significant temperature overlap between them that renders the claim obvious.  Note that, it would have been obvious to one of ordinary skill in the art at the time of invention (before the effective filing date of the invention) to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
Regarding claim 5-6,  Oakes teaches the instantly claimed ratios of C1-C4 peroxy-carboxylic acids and C5-C22 peroxy-carboxylic acids. However, from the given amount (see first paragraph above and claims 1-4) in the range of 3:1 to 15:1; [4: 64-65, 5: 1-3] which renders it obvious entirely.  Furthermore, it teaches that minimum time for composition contacting substrate is at least 30 seconds; [3: 1-7]. 
Regarding claim 7-8,  Oakes teaches the same composition as claimed. 
The Office realizes that all the claimed effects or physical properties (as stated in the instant claims) are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, providing similar bleaching efficacy to compositions comprising PSOA/SOA or hydrotrope couplers, expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].


Claims 14 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al. (US 5,489,434) as applied to claim 9 above.
Regarding claims 14 and 16, Oakes teaches a pH range of 2-8 which is not anticipatory. However, there is an overlap for pH between them that renders the claim obvious.  Note that, it would have been obvious to one of ordinary skill in the art at the time of invention (before the effective filing date of the invention) to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.  Furthermore, Oakes teaches peracid-stable surfactant such as secondary alkane sulfonate in the amounts of 2-15 %; [5: 54-55, 6: 8-10], with there is an obvious overlap that meets the claim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oakes et al. (US 5,489,434) as applied to claim 17 and further in view of Kong et al. (US 5,104,584).
Regarding claims 18,  Oakes does not teach the secondary alkane sulfonate is   a C14-C17 type.  However, the analogous art of Kong teaches this ingredient which commercially is provided under HOSTPUR SAS (i.e. instant PgPub. 110); [5: 33-35].   At the time of invention, it would have been obvious to add (or substitute) the secondary alkane sulfonate of Oakes with that of Kong and a complete functional equivalent component.
    Response to Arguments
Applicant’s arguments, see pages 5-9, filed 2022/03/10, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Oakes et al.  Consequently the arguments are moot.  

                                                  Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892 (US 4,532,063  2002//0123447 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/06/15

/NICOLE M. BUIE-HATCHER/           Primary Examiner, Art Unit 1767